DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 18 is canceled 
Claims 1,7,13-17 are amended 
Claims 19-21 are new 
Claims 1-17,19-21 are pending in application

Response to Arguments
Applicant’s arguments with respect to amendment filed on 05/23/2022, have been considered but are moot in view of new grounds of rejection.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Futaki, (US 9294950 B2) in view of Siomina et al. (US20190123840A1) in further view of Kim et al. (US 2018/0054749 A1) 

Regarding claim 1, Futaki ‘950 teaches A method for distributing User Equipment (UEs) for service with guaranteed bitrate, (see Fig5 shows UE1 to UEn),
the method comprising: receiving, at a self-organizing network (SON) controller, a set of observable data from a sector-carrier (Futaki ‘950 teaches in Fig2,30- SON server(= SON controller)  receiving data from base station 20 at step 23 ; Fig3 SON server functions and Col9 L20-50 refers to functions implemented by SON server including collecting measurement results(=observable data), filtering results and instructing eNB to engage in optimization process; sector carrier (= carrier frequency in Preferred Modes in Col6 L1-9) 
	directing, by the SON controller, a sector-carrier to redirect a specific UE to a specified frequency by a message to the sector-carrier (Futaki ‘950 teaches in Fig2, a base station-20 being directed by SON-30 to change radio parameter configuration-24 which includes frequency (=sector carrier) as referred   in Preferred Modes in Col6 L1-9. In addition, Col3 L65 to Col4 L44 teaches, to perform at least one of determining whether or not a change is to be made to a radio network configuration of at least one radio station of the first to third radio stations, and executing at least one change of the radio network configuration. 
estimating, by the SON controller, a level of interference of a sector-carrier (Futaki ‘950, teaches measurement of interference in Col6, L42-67 which teaches the interference sources from different cells) 
when an interference level is greater than a predetermined threshold (Futaki ‘950 teaches in Col6-L58-65, a predetermined first preset value (preset level))
directing all UEs on the sector-carrier to another sector-carrier controlled by the SON (Futaki ‘950 teaches Fig2 directing by SON-30 of sector carrier (=frequency in Futaki) by base-station-20 as in functions 23 and 24 in unit 20 of Fig2)
Futaki does not teach, E-UTRA Absolute Radio Frequency Channel Number (EARFCN).
Siomina teaches, E-UTRA Absolute Radio Frequency Channel Number (EARFCN) ([0054] – Obtaining one or more parameters associated with the first carrier frequency on which a determination of the low measurement accuracy condition depends. The one or more parameters may include, e.g., frequency band of the first carrier, frequency channel number such as EARFCN, absolute frequency of the first carrier, duplex gap between UL and DL frequencies. Parameters associated with the first carrier frequency may be used to indicate a frequency error)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the redirecting of a specific UE frequency of Futaki to incorporate the teachings of Siomina to include a specified E-UTRA Absolute Radio Frequency Channel Number (EARFCN) (Siomina’840, [0054]).  Doing so would aid in indicating frequency errors in low measurement accuracy conditions (Siomina’840, [0054]).

Futaki in view of Sionima does not teach, and performing UE performance-based load balancing by directing a UE meeting a particular criteria to a sector carrier having a least load.

Kim teaches, and performing UE performance based load balancing by directing a UE meeting a particular criteria to a sector carrier having a least load ([0042]-access node 610 determining a load imbalance between the two frequency bands deployed therefrom , access node 610 can perform load balancing operations(load balance) that encourage end - user wireless devices 635(=UE) to request a handover from congested frequency band BAND1(=particular criteria to sector carrier or frequency) to non-congested frequency band BAND2(=band2 has least load) .

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the redirecting of a specific UE frequency of Futaki in view of Sionima to performing UE performance-based load balancing by directing a UE meeting a particular criteria to a sector carrier having a least load as taught by Kim to use load balance to allow UE to use sector carrier with least load for performance reasons.

Regarding claim 2, The method of claim 1 wherein the set of observable data includes aggregate sector-carrier wide statistics (Futaki ‘950 teaches in Col 11, L10-20-Step2-the number of reports, each of which states the neighboring cell channel quality. Futaki in Col11 L50-59 teaches SON server aggregates contents of measurement report)

 Regarding claim 3, The method of claim 1 wherein the set of observable data includes per-UE statistics for every UE connected to the sector-carrier (Futaki ‘950 teaches, 
in Col 12 L44-52, The eNB receives the report of the measurement result from UE1 to UEn, and reports to the OAM/SON server.)

Regarding claim 4, The method of claim 1 wherein the set of observable data includes per-UE statistics for every UE on an event trigger basis (Futaki ‘950 teaches in Col11, Line10-23-, reports per neighboring cell stating RSRP, RSRQ)

Regarding claim 5, The method of claim 1 wherein the set of observable data is received on a regular basis (Futaki ‘950 teaches in Col14 L35-45, a counter value (Nmxx) of a neighboring macro cell is greater than or equal to the predetermined preset value, optimization such as macro cell coverage optimization and interference optimization is performed. The counter value indicates a regular pattern in measurement collection as the counter can be programmed to a set value.)

Regarding claim 6, The method of claim 1 wherein the set of observable data is received on an on-demand basis (Futaki ‘950 teaches, in Col11, Line10-23 reports that are generated based on measurements beyond a preset value which refers to an on-demand or predetermined threshold driven measurement collection)

Regarding claim 7, A system comprising: a self-organizing network (SON) controller; a base transceiver station (BTS) in communication with the SON controller (Futaki ‘950 teaches, in Fig2, 20 a base station and Fig2-30 an OAM/SON server. The figure lists the Base station or BTS and OAM/Son controller in a system to measure data received from UE and redirect UE to better network parameters.)
plurality of sector carriers in communication with the BTS (Futaki ‘950 teaches in Fig4-S1 through S6 shows multiple UEs operating with eNB (=base station as in Fig2-30))
and at least one user equipment in communication with one of the pluralities of sector carriers (Futaki ‘950 teaches in Fig8- multiple UEs with n being >1 UEs in system)
wherein the SON receives a set of observable data from a sector-carrier (Futaki ‘950 teaches in Col15, L33-38 RSSI RSRQ and RSRP as observable data)
directs a sector- carrier to redirect a specific UE to a specified frequency by a message to the sector-(Futaki ‘950 teaches in Fig2, a base station-20 being directed by SON-30 to change radio parameter configuration-24 which includes frequency (=sector carrier) as referred   in Preferred Modes in Col6 L1-9. In addition, Col3 L65 to Col4 L44 teaches, to perform at least one of determining whether or not a change is to be made to a radio network configuration of at least one radio station of the first to third radio stations, and executing at least one change of the radio network configuration. 
Futaki ‘950 does not explicitly disclose the frequency parameter, EARFCN that UE is re-directed to during a frequency switch.
estimates a level of interference of a sector- carrier (Futaki ‘950, teaches measurement of interference in Col6, L42-67 which teaches the interference sources from different cells) 
when an interference level is greater than a predetermined threshold (Futaki ‘950 teaches in Col6-L58-65, a predetermined first preset value (preset level))
directing all UEs on the sector-carrier to another sector-carrier controlled by the SON (Futaki ‘950 teaches Fig2 directing by SON-30 of sector carrier (=frequency in Futaki) by base-station-20 as in functions 23 and 24 in unit 20 of Fig2)
	
Futaki does not teach, E-UTRA Absolute Radio Frequency Channel Number (EARFCN).
Siomina teaches, E-UTRA Absolute Radio Frequency Channel Number (EARFCN)
 ([0054] – Obtaining one or more parameters associated with the first carrier frequency on which a determination of the low measurement accuracy condition depends. The one or more parameters may include, e.g., frequency band of the first carrier, frequency channel number such as EARFCN, absolute frequency of the first carrier, duplex gap between UL and DL frequencies. Parameters associated with the first carrier frequency may be used to indicate a frequency error)
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the redirecting of a specific UE frequency of Futaki to incorporate the teachings of Siomina to include a specified E-UTRA Absolute Radio Frequency Channel Number (EARFCN) (Siomina’840, [0054]).  Doing so would aid in indicating frequency errors in low measurement accuracy conditions (Siomina’840, [0054]).

Futaki in view of Sionima does not teach, and performing UE performance-based load balancing by directing a UE to a sector carrier having a least load.
Kim teaches, and performing UE performance based load balancing by directing a UE meeting a particular criteria to a sector carrier having a least load ([0042]-access node 610 determining a load imbalance between the two frequency bands deployed therefrom , access node 610 can perform load balancing operations(load balance) that encourage end - user wireless devices 635(=UE) to request a handover from congested frequency band BAND1(=particular criteria to sector carrier or frequency) to non-congested frequency band BAND2(=band2 has least load) .

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the redirecting of a specific UE frequency of Futaki in view of Sionima does not teach to performing UE performance-based load balancing by directing a UE meeting a particular criteria to a sector carrier having a least load as taught by Kim to use load balance to allow UE to use sector carrier with least load for performance reasons.

 Regarding claim 8, The system of claim 7 wherein the set of observable data includes aggregate sector- carrier wide statistics (Futaki ‘950 teaches in Col 11, L10-20-Step2-the number of reports, each of which states the neighboring cell channel quality. Futaki in Col11 L50-59 teaches SON server aggregates contents of measurement report)

 Regarding claim 9, The system of claim 7 wherein the set of observable data includes per-UE statistics for every UE connected to the sector-carrier (Futaki ‘950 teaches, 
in Col 12 L44-52, The eNB1 receives the report of the measurement result from UE1 to UEn, and reports to the OAM/SON server.)

Regarding claim 10, The system of claim 7 wherein the set of observable data includes per-UE statistics for every UE on an event trigger basis (Futaki ‘950 teaches in Col11, Line10-23-, reports per neighboring cell stating RSRP, RSRQ)

Regarding claim 11, The system of claim 7 wherein the set of observable data is received on a regular basis (Futaki ‘950 teaches in Col14 L35-45, a counter value (Nmxx) of a neighboring macro cell is greater than or equal to the predetermined preset value, optimization such as macro cell coverage optimization and interference optimization is performed. The counter value indicates a regular pattern in measurement collection as the counter can be programmed to a set value.)

Regarding claim 12, The system of claim 7 wherein the set of observable data is received on an on-demand basis (Futaki ‘950 teaches, in Col11, Line10-23 reports that are generated based on measurements beyond a preset value which refers to an on-demand or predetermined threshold driven measurement collection)

Regarding claim 13, A non-transitory computer-readable medium containing instructions for distributing User Equipment (UEs) (Futaki ‘950 teaches, in Abstract, OAM/SON server receives a report of a measurement result by the UE and in Fig2 teaches a SON server indicated by "30". Server performs the tasks as listed in claims 13-18. It is well known in the art that a server has a processor and memory and therefore is a computer readable medium. Fig2-30 and Fig3-S101-S108 are all server operations)
When executed, cause a system to perform steps comprising: receiving, at a self-organizing network (SON) controller, a set of observable data from a sector-(Futaki ‘950 teaches in Fig2,30- SON server(= SON controller)  receiving data from base station 20 at step 23 ; Fig3 SON server functions and Col9 L20-50 refers to functions implemented by SON server including collecting measurement results(=observable data), filtering results and instructing eNB to engage in optimization process; sector carrier (= carrier frequency in Preferred Modes in Col6 L1-9) 
directing, by the SON controller, a sector-carrier to redirect a specific UE to a specified frequency by a message to the sector-carrier (Futaki ‘950 teaches in Fig2, a base station-20 being directed by SON-30 to change radio parameter configuration-24 which includes frequency (=sector carrier) as referred   in Preferred Modes in Col6 L1-9. In addition, Col3 L65 to Col4 L44 teaches, to perform at least one of determining whether or not a change is to be made to a radio network configuration of at least one radio station of the first to third radio stations, and executing at least one change of the radio network configuration. 
estimating, by the SON controller, a level of interference of a sector-carrier (Futaki ‘950, teaches measurement of interference in Col6, L42-67 which teaches the interference sources from different cells) 
when an interference level is greater than a predetermined threshold (Futaki ‘950 teaches in Col6-L58-65, a predetermined first preset value (preset level))
directing all UEs on the sector-carrier to another sector-carrier controlled by the SON (Futaki ‘950 teaches Fig2 directing by SON-30 of sector carrier (=frequency in Futaki) by base-station-20 as in functions 23 and 24 in unit 20 of Fig2)
Futaki does not teach, E-UTRA Absolute Radio Frequency Channel Number (EARFCN)  
Siomina teaches, E-UTRA Absolute Radio Frequency Channel Number (EARFCN)  ([0054] – Obtaining one or more parameters associated with the first carrier frequency on which a determination of the low measurement accuracy condition depends. The one or more parameters may include, e.g., frequency band of the first carrier, frequency channel number such as EARFCN, absolute frequency of the first carrier, duplex gap between UL and DL frequencies. Parameters associated with the first carrier frequency may be used to indicate a frequency error)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Futaki, E-UTRA Absolute Radio Frequency Channel Number (EARFCN) as taught by (Siomina’840, [0054]) to aid in indicating frequency errors in low measurement accuracy conditions.

Futaki in view of Siomina does not teach, and performing UE performance based load balancing by directing a UE to a sector carrier having a least load.
Kim teaches, and performing UE performance based load balancing by directing a UE to a sector carrier having a least load ([0042]-access node 610 determining a load imbalance between the two frequency bands deployed therefrom , access node 610 can perform load balancing operations(load balance) that encourage end - user wireless devices 635(=UE) to request a handover from congested frequency band BAND1(=particular criteria to sector carrier or frequency) to non-congested frequency band BAND2(=band2 has least load) .

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the redirecting of a specific UE frequency of Futaki in view of Siomina to performing UE performance based load balancing by directing a UE to a sector carrier having a least load as taught by Kim to use load balance to allow UE to use sector carrier with least load for performance reasons.


Regarding claim 14, The computer-readable medium of claim 13 wherein the set of observable data includes aggregate sector- carrier wide statistics (Futaki ‘950 teaches in Col 11, L10-20-Step2-the number of reports, each of which states the neighboring cell channel quality. Futaki in Col11 L50-59 teaches SON server aggregates contents of measurement report)

 Regarding claim 15, The computer-readable medium of claim 13 wherein the set of observable data includes per-UE statistics for every UE connected to the sector-carrier (Futaki ‘950 teaches, 
in Col 12 L44-52, The eNB1 receives the report of the measurement result from UE1 to UEn, and reports to the OAM/SON server.)

Regarding claim 16, The computer-readable medium of claim 13 wherein the set of observable data includes per-UE statistics for every UE on an event trigger basis (Futaki ‘950 teaches in Col11, Line10-23-, reports per neighboring cell stating RSRP, RSRQ)

Regarding claim 17, The computer-readable medium of claim 13 wherein the set of observable data is received on a regular basis (Futaki ‘950 teaches in Col14 L35-45, a counter value (Nmxx) of a neighboring macro cell is greater than or equal to the predetermined preset value, optimization such as macro cell coverage optimization and interference optimization is performed. The counter value indicates a regular pattern in measurement collection as the counter can be programmed to a set value.)

 Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Futaki  (US 9294950 B2) in view of Siomina, (hereinafter, "Siomina '840") in further view of Kim et al. (US 2018/0054749 A1) in further view of Panchal (US 2015/0341945 A1 )0341945A1

Regarding claim 19, Futaki in view Siomina does not teach, the method of claim 1 wherein the particular criteria comprises at least one of a Spectral efficiency of UE falls below a certain threshold; throughput or packet delay of the UE falls below a certain threshold and there exists a candidate sector-carrier with sufficient resources to serve the UE in a manner that the UE achieves its desired throughput or packet delay performance; and
Kim teaches, The method of claim 1 wherein the particular criteria comprises at least one of a Spectral efficiency of UE falls below a certain threshold; throughput or packet delay of the UE falls below a certain threshold and there exists a candidate sector-carrier with sufficient resources to serve the UE in a manner that the UE achieves its desired throughput or packet delay performance; and ([0042]- FIG6 depicts effects of an exemplary handover threshold adjustment for an access node 610 deploying two frequency bands. upon access node 610 determining a load imbalance between the two frequency bands deployed therefrom, access node 610 can perform load balancing operations that encourage end - user wireless devices 635 to request a handover from congested frequency band BAND1 to non-congested frequency band BAND2).
	It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Futaki in view of Siomina, The method of claim 1 wherein the particular criteria comprises at least one of a Spectral efficiency of UE falls below a certain threshold; throughput or packet delay of the UE falls below a certain threshold and there exists a candidate sector-carrier with sufficient resources to serve the UE in a manner that the UE achieves its desired throughput or packet delay performance as taught by Kim to use threshold for using quantitative measurements to switch carriers.
Futaki in view of Siomina and Kim does not teach, a Power Head Room reported by the UE falls below a certain threshold while maintaining its desired throughput.
Panchal teaches, a Power Head Room reported by the UE falls below a certain threshold while maintaining its desired throughput (power headroom report for UE 110 indicates that the power headroom is below a threshold or when the estimated path loss on the uplink for UE 110 is above a threshold).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Futaki in view of Siomina and Kim, a Power Head Room reported by the UE falls below a certain threshold while maintaining its desired throughput as taught by Panchal to use power headroom threshold to redirect UE towards a frequency with better power headroom measurements especially in mobile applications.



Regarding claim 20, Futaki in view Siomina does not teach, The system of claim 7 wherein the particular criteria comprises at least one of a Spectral efficiency of UE falls below a certain threshold; throughput or packet delay of the UE falls below a certain threshold and there exists a candidate sector-carrier with sufficient resources to serve the UE in a manner that the UE achieves its desired throughput or packet delay performance; and a Power Head Room reported by the UE falls below a certain threshold while maintaining its desired throughput.
Kim teaches, The system of claim 7 wherein the particular criteria comprises at least one of a Spectral efficiency of UE falls below a certain threshold; throughput or packet delay of the UE falls below a certain threshold and there exists a candidate sector-carrier with sufficient resources to serve the UE in a manner that the UE achieves its desired throughput or packet delay performance and ([0042]- FIG6 depicts effects of an exemplary handover threshold adjustment for an access node 610 deploying two frequency bands. upon access node 610 determining a load imbalance between the two frequency bands deployed therefrom, access node 610 can perform load balancing operations that encourage end - user wireless devices 635 to request a handover from congested frequency band BAND1 to non-congested frequency band BAND2).
	It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Futaki in view of Siomina, The system of claim 7 wherein the particular criteria comprises at least one of a Spectral efficiency of UE falls below a certain threshold; throughput or packet delay of the UE falls below a certain threshold and there exists a candidate sector-carrier with sufficient resources to serve the UE in a manner that the UE achieves its desired throughput or packet delay performance as taught by Kim to use threshold for using quantitative measurements to switch carriers.
Futaki in view of Siomina and Kim does not teach, a Power Head Room reported by the UE falls below a certain threshold while maintaining its desired throughput.
Panchal teaches, a Power Head Room reported by the UE falls below a certain threshold while maintaining its desired throughput (power headroom report for UE 110 indicates that the power headroom is below a threshold or when the estimated path loss on the uplink for UE 110 is above a threshold).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Futaki in view of Siomina and Kim, a Power Head Room reported by the UE falls below a certain threshold while maintaining its desired throughput as taught by Panchal to use power headroom threshold to redirect UE towards a frequency with better power headroom measurements especially in mobile applications.


Regarding claim 21, Futaki in view Siomina does not teach, The computer readable medium of claim 13 wherein the particular criteria comprises at least one of a Spectral efficiency of UE falls below a certain threshold; throughput or packet delay of the UE falls below a certain threshold and there exists a candidate sector-carrier with sufficient resources to serve the UE in a manner that the UE achieves its desired throughput or packet delay performance; and a Power Head Room reported by the UE falls below a certain threshold while maintaining its desired throughput.
Kim teaches, The computer readable medium of claim 13 wherein the particular criteria comprises at least one of a Spectral efficiency of UE falls below a certain threshold; throughput or packet delay of the UE falls below a certain threshold and there exists a candidate sector-carrier with sufficient resources to serve the UE in a manner that the UE achieves its desired throughput or packet delay performance; and ([0042]- FIG6 depicts effects of an exemplary handover threshold adjustment for an access node 610 deploying two frequency bands. upon access node 610 determining a load imbalance between the two frequency bands deployed therefrom, access node 610 can perform load balancing operations that encourage end - user wireless devices 635 to request a handover from congested frequency band BAND1 to non-congested frequency band BAND2).
	It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Futaki in view of Siomina, The computer readable medium of claim 13 wherein the particular criteria comprises at least one of a Spectral efficiency of UE falls below a certain threshold; throughput or packet delay of the UE falls below a certain threshold and there exists a candidate sector-carrier with sufficient resources to serve the UE in a manner that the UE achieves its desired throughput or packet delay performance; and as taught by Kim to use threshold for using quantitative measurements to switch carriers.
Futaki in view of Siomina and Kim does not teach, a Power Head Room reported by the UE falls below a certain threshold while maintaining its desired throughput.
Panchal teaches, a Power Head Room reported by the UE falls below a certain threshold while maintaining its desired throughput (power headroom report for UE 110 indicates that the power headroom is below a threshold or when the estimated path loss on the uplink for UE 110 is above a threshold).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Futaki in view of Siomina and Kim, a Power Head Room reported by the UE falls below a certain threshold while maintaining its desired throughput as taught by Panchal to use power headroom threshold to redirect UE towards a frequency with better power headroom measurements especially in mobile applications.



Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anindita Sen whose telephone number is (571)272-2390. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Leong can be reached on 571) 270-1292. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANINDITA SEN/               Examiner, Art Unit 4132                                                                                                                                                                                         
                                                                                                                                                                                                      
/KODZOVI ACOLATSE/               Primary Examiner, Art Unit 2478